DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/11/2021, is acknowledged. Claims 11 – 12 and 24 are amended. Claim 23 is canceled. Claims 11 – 22 and 24 – 31 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 – 22 and 24 – 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 11 and 24, each of the claims recite “repositioning the build platform to position an upper surface of the current layer at the build plane; depositing a tamping layer of unfused build material at the build plane; and effecting a material processing operation on the current layer of the AM build part by using the processing energization source to apply energy through the tamping layer to a surface of the current layer of the AM build part to generate a plasma plume at said surface, thereby inducing a compressive shock wave into the AM build part”. However, there is no explicit, implied, or inherent support in the as-filed disclosure for such a limitation. In particular, the Examiner cites [0034] of the as-filed disclosure, wherein Applicant notes “Such a plume will occur at the surface of either a fused layer (i.e., a layer of fused build material) or one or more layers of unfused build material (e.g., powder or other feedstock not provided (see Fig. 2A). In the case that a tamping layer of build material is provided, the plasma plume is formed at the surface of the tamping layer (see Fig. 2B). In this way, the “tamping layer” of the instant claims is not in the traditional sense a tamping layer, wherein a plasma plume formed from the ablation of either an ablative layer or the surface of a built material is contained. The limitation present in these instant claims attempts to associate the traditional qualities of a conventional tamping layer with the “tamping layer” of build material as claimed in the instant claims – however, there is no such support, either explicit, implied, or inherent, for these qualities present in the as-filed disclosure, as shown by [0034] and Figs. 2A-2B.
Claims 12 – 22 and 25 – 31 are rejected for their dependence on either of claims 11 or 24.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 11 – 21 and 23 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0326867 (“Hartke”; of record) as evidenced by US 2018/0001417 (“Dulaney”).
Regarding claim 11, Hartke teaches a method of manufacturing an additive manufacturing (AM) build part ([0002]) using an AM apparatus comprising a build chamber (Fig. 1, #111), a 
Hartke teaches that a portion of the melted layer of the workpiece can be manipulated in a laser peening operation done by the second energy source ([0106]). Hartke further teaches that the second energy source which may be used for material manipulation processing can be configured and controlled by the controller to emit high energy pulsed laser beam that propagates shock waves through the part ([0108], L 6-11). It is known in the art that laser shock peening processes generate a plasma plume (Dulaney: [0002], L 9-11). Thus, the laser peening process disclosed by Hartke would be expected to result in the generation of a plasma plume at the surface of the workpiece.
Hartke teaches that material manipulation processes (i.e. effecting a material processing operation) can be conducted at different intervals, such as on every layer, at any other interval, pattern, etc. or when determined to be necessary ([0021], L 1-5). Thus, Hartke teaches that a material processing operation is not necessarily effected for each and every cycle of the process. Further, Hartke teaches that for each build layer, there may be a powder distribution process, an additive process, a material manipulation process, a corrective additive process, or any combination thereof ([0054], L 16-19). As such, there is also no requirement that powder deposited is fused for each and every cycle of the process.
The Examiner notes that the claim recites “prior to the action of effecting a material processing operation, repositioning the build platform to position an upper surface of the current layer at the build plane; and depositing a tamping layer of unfused build material at the build plane”. Such a step amounts to depositing another layer of build material prior to effecting a material processing operation (see Instant Application: [0035], L 5-8). As Hartke teaches that a material processing operation may take place at any interval of layers, such an instance falls under the teachings of Hartke. Further, it is noted that although the instant claim requires deposition of unfused build material as a “tamping layer”, the claim does not exclude the possibility of this unfused build material being melted/fused prior to a laser peening process (i.e. the claim language is open). The Applicant even admits in the as-filed disclosure that “a layer of the build material powder or all or a portion of a previously fused layer or layers may be used for tamping” (Instant Application: [0035], L 6-8). As such, the Examiner notes that Applicant has defined a “tamping layer” in a way which is not conventional to the art. However, in light of the aforementioned teachings of Hartke and the current scope of the instant claim, the Examiner maintains that Hartke meets the limitations of the instant claim as it currently stands.
Regarding claim 12, Hartke further teaches determining whether a next build part layer should be constructed ([0082], L 1-2); and responsive to a determination that a next build part layer should be constructed, repositioning the build platform to position an upper surface of the current layer at the build plane and repeating the actions of depositing, applying, effecting, and determining whether a next build part layer should be constructed ([0082], L 3-4).
13, the instant specification discloses that the term "microforming" means the forming or alteration of structures or geometric features with at least two dimensions in the sub-millimeter range (Instant Application: [0033]). Hartke further teaches that the material processing operation may include a micro-machining operation ([0054], L 10-13), which enables creation of much finer feature sizes that are possible without subtractive processing ([0124], L 9-12). Such an operation appears to render obvious the claimed “microforming” of the instant claim.
Regarding claim 14, Hartke teaches that the material processing operation comprises laser shock peening ([0105]-[0108]).
Regarding claim 15, Hartke teaches that the processing energization source comprises a material processing laser ([0064], L 1-2 & 10-11; Fig. 3, 310(B)).
Regarding claim 16, Hartke teaches that the material processing operation may be tailored for modification of at least a portion of a structural geometry of the current build layer ([0090], L 11-15).
Regarding claim 17, Hartke teaches that the material processing operation may be a microstructural realignment ([0100], L 1-4).
Regarding claim 18, Hartke teaches that the material processing operation may be effected to correct a structural defect ([0116]-[0117]).
Regarding claim 19, Hartke teaches that the material processing operation may include removing material from the AM build part ([0117], L 3-6).
Regarding claim 20, Hartke teaches that the material processing operation may be tailored for modification of a material property of the overall AM build part ([0132]), a predetermined portion of the AM build part ([0108], L 1-3), and the current build layer ([0108], L 1-3).
21, Hartke teaches that the material processing operation is tailored for establishing a desired stress profile within the current build layer, a predetermined plurality of build layers, or the overall build part ([0023], L 9-14; [0115], L 14-15; Claim 8).
Regarding claim 28, Hartke teaches that the material processing operation may comprise laser surface modification ([0054], L 10-13).
Regarding claim 29, Hartke teaches that the material processing operation is tailored for modification of a material property of an internal portion of the AM build part ([0019], L 16-19; [0108], L 1-3), and the current build layer ([0108], L 1-3).
Regarding claim 30, Hartke teaches that the material processing operation is tailored for establishing a desired stress profile within a plurality of layers of the build part ([0023], L 9-14; [0115], L 14-15; Claim 8).

Regarding claim 24, Hartke teaches a method of manufacturing an additive manufacturing (AM) build part ([0002]) using an AM apparatus comprising a build chamber (Fig. 1, #111), a build platform (Fig. 1, #102), a fusion energization source configured for fusing a build material at a horizontal build plane within the build chamber ([0064], L 8-10; Fig. 1, “Energy Source(s)”; Fig. 3, 310(A)), and a processing energization source ([0064], L 10-11; Fig. 1, “Energy Source(s)”; Fig. 3, 310(B)), the method comprising: positioning an upper surface of the build platform at the build plane ([0035]); depositing a layer of the build material at the build plane ([0037]); applying energy by the fusion energization source to fuse a portion of the build material in a desired pattern to form a current layer of the AM build part ([0054], L 2-8); inspecting the current layer of the AM build part to identify undesirable conditions ([0044]); responsive to identification of an undesirable condition, effecting a corrective material processing operation on the current layer of 
Hartke teaches that a portion of the melted layer of the workpiece can be manipulated in a laser peening operation done by the second energy source ([0106]). Hartke further teaches that the second energy source which may be used for material manipulation processing can be configured and controlled by the controller to emit high energy pulsed laser beam that propagates shock waves through the part ([0108], L 6-11). It is known in the art that laser shock peening processes generate a plasma plume (Dulaney: [0002], L 9-11). Thus, the laser peening process taught by Hartke would be expected by an ordinarily skilled artisan to result in the generation of a plasma plume at the surface of the workpiece.
Hartke teaches that material manipulation processes (i.e. effecting a material processing operation) can be conducted at different intervals, such as on every layer, at any other interval, pattern, etc. or when determined to be necessary ([0021], L 1-5). Thus, Hartke teaches that a material processing operation is not necessarily effected for each and every cycle of the process. Further, Hartke teaches that for each build layer, there may be a powder distribution process, an additive process, a material manipulation process, a corrective additive process, or any combination thereof ([0054], L 16-19). As such, there is also no requirement that powder deposited is fused for each and every cycle of the process.
a previously fused layer or layers may be used for tamping” (Instant Application: [0035], L 6-8). As such, the Examiner notes that Applicant has defined a “tamping layer” in a way which is not conventional to the art. However, in light of the aforementioned teachings of Hartke and the current scope of the instant claim, the Examiner maintains that Hartke meets the limitations of the instant claim as it currently stands.
Regarding claim 25, the instant specification discloses that the term "microforming" means the forming or alteration of structures or geometric features with at least two dimensions in the sub-millimeter range (Instant Application: [0033]). Hartke further teaches that the material processing operation may include a micro-machining operation ([0054], L 10-13), which enables creation of much finer feature sizes that are possible without subtractive processing ([0124], L 9-12). Such an operation would render obvious the claimed “microforming” of the instant claim.
Regarding claim 26, Hartke teaches that the corrective material processing operation may comprise laser shock peening ([0105]-[0108]).
27, Hartke teaches that the processing energization source comprises a material processing laser ([0064], L 1-2 & 10-11; Fig. 3, 310(B)).
Regarding claim 31, Hartke teaches that the corrective material processing operation may comprise laser surface modification ([0054], L 10-13).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0326867 (“Hartke”; of record) as evidenced by US 2018/0001417 (“Dulaney”) as applied to claim 11, and further in view of US 2015/0064048 (“Bessac”; of record)
Regarding claim 22, Hartke does not explicitly teach prior to the action of applying energy by the fusion energization source, applying energy to the build material using the material processing energization source, thereby effecting a desired pre-fusion condition in the build material.
Bessac teaches a method for fabricating a three-dimensional object by additive manufacturing ([0003]). In one embodiment, Bessac teaches that a laser beam for melting and an electron beam for heating are moved together according to a pre-established common path, allowing a precise fusion to be obtained, with a tightly focused laser beam and, at the same time, a good management of the temperature of the fused region and around the latter with a wider electron beam ([0069], L 1-10; Figs. 2A-2B, 20).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Bessac into Hartke and utilize the second energy source in tandem with the first energy source during melting. The wider beam spot emitted from the second energy source, when surrounding the narrower fusion beam spot, would allow a precise fusion to be obtained, and at the same time, a good management of the temperature of the fused region and around the latter.


Response to Arguments
Applicant’s remarks filed 12/11/2020 are acknowledged and have been fully considered. Applicant has argued that the Hartke reference fails to teach, disclose or suggest a method in which, after a layer of build material is fused, the build platform is positioned with an upper surface of that layer at the build plane, a tamping layer of unfused build material is deposited at the build plane, and energy is applied through the tamping layer to a surface of the current build part to generate a plasma plume, thereby inducing a compressive shock wave into the build part. The Examiner respectfully finds this argument unpersuasive.
Hartke teaches that material manipulation processes (i.e. effecting a material processing operation) can be conducted at different intervals, such as on every layer, at any other interval, pattern, etc. or when determined to be necessary ([0021], L 1-5). Thus, Hartke teaches that a material processing operation is not necessarily effected for each and every cycle of the process. Further, Hartke teaches that for each build layer, there may be a powder distribution process, an additive process, a material manipulation process, a corrective additive process, or any combination thereof ([0054], L 16-19). As such, there is also no requirement that powder deposited is fused for each and every cycle of the process.
a previously fused layer or layers may be used for tamping” (Instant Application: [0035], L 6-8). As such, the Examiner notes that Applicant has defined a “tamping layer” in a way which is not conventional to the art. However, in light of the aforementioned teachings of Hartke and the current scope of the instant claim, the Examiner maintains that Hartke meets the limitations of the instant claim as it currently stands.
	Applicant argues further that the Examiner appears to contend that laser peening, such as that taught by Hartke, must inherently involve the generation of a plasma plume. The Examiner notes that the citation made to Benicewicz was made of an example of laser peening resulting in the generation of a plasma plume. Numerous other examples may be provided, such as by US 2018/0001417 ([0002]), US 2015/0336208 ([0002]), and US 2017/0225266 ([0009]). The Examiner asserts that in view of this evidence, an ordinarily skilled artisan would have expected a plasma plume to form due to the laser peening taught by Hartke, absent persuasive evidence or reasoning to the contrary. Additionally, the Examiner has entered new grounds of rejection, citing 
	Applicant argues that the Examiner’s rationale for rejecting previous claim 23 (the limitations thereof now present in independent claims 11 and 24) is not sufficient. Applicant alleges that passage of Hartke cited by the Examiner suggests that the Examiner has interpreted the tamping layer to have been just another fused layer of the build part. Applicant alleges that this is clearly not the case as a fused layer would not operate as a tamping layer to confine a plasma generated event at the surface of the previous layer. It would, instead, merely shift the plasma generated event to the surface of the new layer.
	Of first note, the Examiner notes that Applicant has contradicted themselves. Applicant clearly notes on [0035] of the as-filed disclosure that “a layer of the build material powder or all or a portion of a previously fused layer or layers may be used for tamping”. As such, Applicant has previously admitted that a fused layer may operate as a “tamping layer”.
Additionally, the Examiner asserts that Applicant has interpreted both of the Hartke reference and the instant claims too narrowly. As discussed in the rejection previously, Hartke teaches that for each build layer, there may be a powder distribution process, an additive process, a material manipulation process, a corrective additive process, or any combination thereof ([0054], L 16-19). As such, there is also no requirement that powder deposited is fused for each and every cycle of the process. Thus, a material manipulation process (such as laser peening) being conducted on a non-fused layer of material is within the scope of the Hartke reference. Even further, it is noted that although the instant claim requires deposition of unfused build material as a “tamping layer”, the claim does not exclude the possibility of this unfused build material being melted/fused prior to a laser peening process (i.e. the claim language is open). As such, it is not currently even 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735